 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7    WILLIAM T. MARHOLD,                                   Case No. 2:18-cv-01621-KJD-GWF
 8                                        Plaintiff,
             v.
 9                                                                     ORDER
      EQUIFAX INFORMATION SERVICES
10    LLC, et al.,
11                                      Defendant.
12

13          On December 6, 2018, the Court granted the parties’ Stipulation to Extend Time for PHH
14   Mortgage Corporation to Respond to Plaintiff’s Complaint (ECF No. 1). ECF No. 23. Upon
15   review of the Court docket, an Amended Complaint (ECF No. 19) was filed on October 26,
16   2018. The stipulation should apply to the operative complaint. Accordingly,
17          IT IS HEREBY ORDERED that the parties’ Stipulation to Extend Time for PHH
18   Mortgage Corporation to Respond to Plaintiff’s Complaint shall apply to the First Amended
19   Complaint (ECF No. 19).
20          DATED this 7th day of December, 2018.
21

22
                                                           GEORGE FOLEY, JR.
23                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                       1
